UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7621



THOMAS HERBERT TAYLOR,

                                           Petitioner - Appellant,

          versus


G. L. WOODARD,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-98-419-5-HO)


Submitted:   February 21, 2002             Decided:   March 4, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Herbert Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Herbert Taylor seeks to appeal the district court’s

order dismissing his habeas petition.   We dismiss this appeal for

lack of jurisdiction because Taylor’s notice of appeal was not

timely filed.*

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on Octo-

ber 23, 1998.    Taylor’s notice of appeal was filed on August 23,

2001.    Because Taylor failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal.     We also

deny Taylor’s motion for an order directing DNA testing.   We dis-

pense with oral argument because the facts and legal contentions




     *
       We further note that this court has previously dismissed an
appeal of this same order on the merits. Taylor v. Woodard, No.
98-7688 (4th Cir. Mar. 31, 1999) (unpublished).


                                  2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3